Per Curiam

A specific demand, and an offer to pay the great and little generals or to have them deducted, might be necessary, if this were an action for a proportion of the fish ; but the fish had been turned into money, and a balance was due to the plaintiff, and an action for money had and received lies to recover it without an actual demand. But here was a demand for a proportion of the fish, which would be sufficient in this action, if a demand were necessary.

Judgment according to verdict.

*



 S.C. 4 Pick. 298.